DETAILED ACTION

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group 1, claims 1-28, drawn to a heat retaining fabric.

Group 2, claims 29-36, drawn to a method of making an article comprising a heating retaining fabric.



This application also contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 

Species Group 1
Species 1, wherein the thermal insulating properties of the thermal insulating layer comprise reflection of ambient temperature.
Species 2, wherein the thermal insulating properties of the thermal insulating layer comprise absorption of ambient temperature.



Species Group 2
Species 1, wherein the metallic material is disposed by lamination.
Species 2, wherein the metallic material is disposed by heat bonding.

Species Group 3
Species 1, wherein the exterior fabric is disposed by lamination.
Species 2, wherein the exterior fabric is disposed by heat bonding.

Species Group 4
Species 1, wherein the interior fabric is disposed by lamination.
Species 2, wherein the interior fabric is disposed by heat bonding.

Species Group 5
Species 1, wherein a second metallic material is not present.
Species 2, wherein a second metallic material is present.

Applicant is required, in reply to this action, to elect a single species from each one of the species groups (e.g., Species 1 from Species Group 1, Species 1 from Species Group 2, and so on for each Species Group) to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. 
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reason: Any international application must relate to one invention only or to a group of inventions so linked as to form a single general inventive concept.  Where a group of inventions is claimed the requirement of unity of invention referred to in Rule 13.1 shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features.  The expression “special technical features” means those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.  See MPEP 1850.  As demonstrated by the “X” references on the International Search Report, at least one independent claim of the application does not avoid the prior art, therefore, the special technical feature of the application is anticipated by or obvious in view of the prior art.  
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product claims and process claims. Where applicant elects claims directed to the product (e.g. Group 1), and all product claims are subsequently found allowable, withdrawn process claims (e.g. Group 2) that include all the limitations of the allowable product claims will be considered for rejoinder. Where applicant elects claims directed to the process (e.g. Group 2), and all process claims are subsequently found allowable, withdrawn product claims (e.g. Group 1) that include all the limitations of the allowable process claims will NOT be considered for rejoinder.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW PIZIALI whose telephone number is (571)272-1541.  The examiner can normally be reached on Monday-Thursday (8:00am-6:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ANDREW T PIZIALI/Primary Examiner, Art Unit 1789